728 N.W.2d 226 (2007)
In re Jessica Paige COOK-TEEPLES, Minor.
Department of Human Services, James Cook, and Lucy Lavon Cook, Petitioners-Appellees,
v.
James Frederick Teeples, Respondent-Appellant.
Docket No. 133289. COA No. 272133.
Supreme Court of Michigan.
March 16, 2007.
On order of the Court, the application for leave to appeal the February 8, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.